


110 HR 5473 IH: Strategic Petroleum Reserve Fill

U.S. House of Representatives
2008-02-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		2d Session
		H. R. 5473
		IN THE HOUSE OF REPRESENTATIVES
		
			February 14, 2008
			Mr. Welch of Vermont
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce
		
		A BILL
		To increase the supply and lower the cost of petroleum by
		  temporarily suspending the acquisition of petroleum for the Strategic Petroleum
		  Reserve.
	
	
		1.Short titleThis Act may be cited as the
			 Strategic Petroleum Reserve Fill
			 Suspension and Consumer Protection Act of 2008.
		2.Suspension of
			 petroleum acquisition for Strategic Petroleum Reserve
			(a)In
			 generalExcept as provided in subsection (b) and notwithstanding
			 any other provision of law, during calendar year 2008, the Secretary of Energy
			 shall suspend acquisition of petroleum for the Strategic Petroleum Reserve
			 through the royalty-in-kind program or any other acquisition method.
			(b)ResumptionThe Secretary may resume acquisition of
			 petroleum for the Strategic Petroleum Reserve through the royalty-in-kind
			 program or any other acquisition method during calendar year 2008 not earlier
			 than 30 days after the date on which the Secretary notifies Congress that the
			 Secretary has determined that the weighted average price of petroleum in the
			 United States for the most recent 90-day period is $50 or less per
			 barrel.
			
